Citation Nr: 1040165	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  98-04 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The case has since been transferred to the 
Waco, Texas VARO.

This case previously came before the Board as part of a larger 
appeal in May 2008.  The Veterans Law Judge who signed that 
decision, in which the three issues listed on the title page of 
the current decision were also listed, had held a hearing in July 
2003, and a prior hearing had been held by a retired Veterans Law 
Judge in May 1999.  Neither hearing, however, addressed the three 
issues presently on appeal.  Rather, the May 2008 remand 
instructions included affording the Veteran a Travel Board 
hearing on the three issues listed above.  That hearing was held 
by the undersigned Veterans Law Judge in September 2008.  

Following the hearing, the Board remanded the issues on the title 
page for further development in February 2009.  Also on appeal at 
that time was the issue of service connection for left knee 
patellofemoral syndrome, which the Board reopened and also 
remanded for further development.  In an April 2010 decision, the 
Appeals Management Center (AMC), acting on behalf of the RO 
granted service connection for left knee patellofemoral syndrome 
and assigned a 10 percent disability evaluation.  As the full 
benefit sought on appeal has been granted, the Board will no 
longer address this issue.  

In the February 2009 remand, the Board also noted that the 
Veteran had raised the issue of service connection for a 
wool allergy.  The Board observed that this issue was not 
on appeal and referred it to the RO for appropriate 
action.  The Board is once again referring this issue to 
the RO for appropriate action.

The issues of entitlement to service connection for hypertension 
and a cervical spine disorder are REMANDED to the RO via the AMC, 
in Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  


FINDING OF FACT

The competent medical evidence of record establishes that the 
Veteran does not have chronic sinusitis and the only competent, 
probative opinion on the question of whether there exists a 
medical relationship between any current sinus disorder and 
service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for sinusitis are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The Court has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The Board notes 
that in December 2001 and March 2003 letters, the RO provided the 
Veteran with notice that informed him of the evidence needed to 
substantiate entitlement to service connection.  The letters also 
told him what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letters further told 
him to submit relevant evidence in his possession.  The above 
letters also told the Veteran that to substantiate the claim 
there must be evidence of a current disability and a link between 
the disability and service.  The Veteran was also provided with 
notice as to the disability rating and effective date elements in 
a March 2006 letter.  Although portions of this notice were not 
provided to the Veteran until after the initial adjudication of 
his claims, his claims have been readjudicated since the receipt 
of the notice, most recently in an April 2010 supplemental 
statement of the case.  Therefore, the delay in receipt of the 
notification was harmless, and the duty to notify has been met.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

VA also has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all available evidence 
necessary to decide this claim has been obtained.  No other 
relevant records have been identified.  The Veteran was also 
afforded a VA examination in March 2009.  Evidence obtained from 
that examination, which included a history provided by the 
Veteran, the examination findings, cited treatment records, and a 
notation that the claims folder had been reviewed prior to 
rendering the requested opinion, which included rationale to 
support the opinion, demonstrates that the examination was 
sufficient in order to properly evaluate the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, including 
by submission of statements from the Veteran and his 
representative and through his testimony.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed to 
finally decide the appeal. Based upon the foregoing, the duties 
to notify and assist the Veteran have been met, and no further 
action is necessary to assist the Veteran in substantiating this 
claim.

Sinusitis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, the Federal Circuit has held that "[l]ay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A review of the Veteran's service treatment records reveals that 
he was seen in November 1983 complaining of congestion in his 
head and chest and a sinus problem for one week.  The examiner 
noted that the Veteran had had one to two weeks of congested 
sinuses and coughing up green mucous.  Physical examination 
revealed that the sinuses were nontender.  A diagnosis of 
sinusitis/bronchitis was rendered.  

In January 1985, the Veteran was seen with complaints of head and 
chest congestion.  Following examination, a diagnosis of R/O 
sinus/chest congestion was rendered.   

On August 10, 1987, the Veteran was seen with complaints of a 
frontal headache.  There was pain on percussion over the frontal 
sinus area.  Boggy nasal mucosa was also present.  A diagnosis of 
probable sinusitis was rendered.  X-rays taken at that time were 
found to be consistent with early maxillary and frontal 
sinusitis.  The Veteran was given a prescription for Erythrocin, 
Neosyn, and Actifed.  

The Veteran was seen the next day and was noted to be doing well 
but the Actifed made him drowsy.  A diagnosis of resolving 
URI/sinusitis was rendered.  On August 12, 1987, the Veteran's 
sinusitis was noted to be slowly resolving.  A diagnosis of 
resolving sinusitis, mild headaches, was rendered.  

On September 2, 1987, the Veteran was seen with complaints of 
intermittent headaches, including a sinus headache, which the 
Veteran felt had turned into a migraine.  The Veteran was noted 
to have left frontal and ethmoid pain.  It was the examiner's 
assessment that the Veteran had chronic sinusitis.  At the time 
of a September 5, 1987, follow up visit, the Veteran reported 
having persistent frontal headaches.  Pain to percussion was 
noted over the left frontal sinus.  X-rays revealed some 
cloudiness and an old fracture of the zygomas was noted (by 
history it occurred at age 16 while playing football).  There 
were no other gross abnormalities noted.  There was also the 
possibility of maxillary involvement.  A diagnosis of frontal 
sinusitis was rendered.  

At the time of a September 8, 1987, follow up visit, the Veteran 
again reported having a frontal region headache.  He noted that 
his headaches had been persistent and recurrent.  Physical 
examination revealed pain to percussion over the frontal sinus 
area.  Boggy mucosa was also present.  The examiner noted that 
recent sinus x-rays revealed only some mild clouding of the sinus 
area on the left. The use of Beconase and antibiotics was causing 
some improvement.  A diagnosis of R/O frontal sinusitis with 
added medical problems and secondary headaches which required 
narcotics for relief was rendered.  The Veteran was referred for 
an ENT consultation.  

At the time of a September 15, 1987 ENT consultation, the 
examiner indicated that there was no evidence of sinusitis.  

At the time of a February 1988 annual examination, normal 
findings were reported for the sinuses.  Normal findings for the 
sinuses were again noted at the time of a June 1993 over 40 
physical. 

On his May 1996 service separation report of medical history, the 
Veteran checked the "yes" box when asked if he had or had ever 
had sinusitis.  In the notes section of the report, it was 
indicated that the Veteran had hay fever/seasonal allergies.  At 
the time of the May 1996 service separation examination, normal 
findings were again reported for the sinuses.  

At the time of a January 1997 VA examination, normal findings 
were reported for the sinuses.  

The Veteran was seen with complaints of sinus pain and pressure 
with forward leaning in 2001.  Examination of the sinuses 
revealed touch point tenderness, left frontal greater than right 
frontal.  Diagnoses of sinusitis and allergic rhinitis were 
rendered.  

Periodic diagnoses of allergic rhinitis have been rendered 
subsequent to that time but there have been no findings or 
diagnoses of sinusitis.  

At his September 2008 Travel Board hearing, the Veteran reported 
that he had some problems with bronchitis in 1983.  He noted that 
he also had problems with his sinuses at that time but was told 
that he had bronchitis.  He testified that he was diagnosed with 
sinusitis in 1987 while on Johnson Island.  The Veteran reported 
that he was currently receiving treatment for asthma and not 
sinusitis.  

In conjunction with the February 2009 Board remand, the Veteran 
was afforded a VA examination in March 2009.  The examiner 
indicated that he had reviewed the claims folder in conjunction 
with the examination.  He noted that the Veteran had provided a 
long history of nasal symptoms related to runny nose and nasal 
stuffiness.  The Veteran stated that his symptoms were 
significantly worse at night.  The examiner noted that the 
Veteran's medications consisted of a combination of Zyrtec and 
nasal spray.  He indicated that the Veteran reported having had 
symptoms for over twenty years and stated that his symptoms 
seemed to be worse when serving on active duty on Johnson Island 
in the Pacific. He reported that this occurred in 1987-1988.  The 
Veteran stated that he had been prescribed antibiotics on two 
separate occasions in the past year, which were for his 
epididymitis as opposed to any sinusitis.  

Physical examination revealed the external auditory canals and 
tympanic membranes to be normal in appearance.  Examination of 
the nose revealed only mild swelling involving the middle and 
inferior turbinates.  There was between 10 and 20 percent nasal 
obstruction present in the nasal cavity.  There was no nasal 
crusting present.  There was also no mucous present in the nose 
or nasopharynx.  

The examiner stated that his review of the service treatment 
records failed, in his opinion, to meet the standard of 
chronicity possibly related to any sinus condition while on 
active duty.  He noted that he also had reviewed pertinent 
documents in the record, including the remand.  He indicated that 
his review of the VA treatment records revealed that the Veteran 
had been treated with an inhaled nasal steroid and a non-sedating 
antihistamine.  He reported that he had not seen any notations of 
antibiotic treatment for sinusitis in the VA treatment records.  
The examiner observed that a CT scan of the sinuses was 
unremarkable except for mild mucosal thickening of the maxillary 
sinuses.  The examiner rendered diagnoses of mild allergic 
rhinitis and no evidence of acute or chronic sinusitis.  The 
examiner stated that the Veteran appeared to exhibit signs and 
symptoms related to mild allergic rhinitis, which appeared to be 
reasonably well controlled with a combination of Zyrtec and nasal 
spray.  He noted that the CT scan of the sinuses done in March 
2009 provided clear and convincing evidence that neither acute 
nor chronic sinusitis was present.  He observed that the remote 
fracture of the medial wall represented an incidental finding.  
He also noted that the minimal mucosal thickening of the 
maxillary sinuses did not represent significant sinus disease.  
He observed that the ostiomeatal units of the maxillary sinuses 
were normal and patent.  Based upon the above, the examiner 
opined that that it was less likely as not that the Veteran's 
current symptoms related to mild allergic rhinitis were related 
etiologically to the his period of active service.  

The Board notes that the Veteran was diagnosed as having 
sinusitis on several occasions while in service.  Moreover, the 
Board observes that a September 2, 1987, treatment record 
contains a diagnosis of chronic sinusitis.  However, an ENT 
consultation performed on September 15, 1987, in conjunction with 
the Veteran's complaints, revealed a finding of no sinusitis.  
Furthermore, at the time of February 1988 and June 1993 
examinations as well as at the time of the May 1996 service 
separation examination, normal findings were reported for the 
sinuses.  While the veteran checked the "yes" box when asked if 
he had or had ever had sinusitis on his May 1996 service 
separation report of medical history, it was indicated in the 
notes section of the report that the Veteran had hay 
fever/seasonal allergies.  Normal findings for the Veteran's 
sinuses were also reported at the time of the January 1997 VA 
examination.  Finally, the March 2009 VA examiner indicated that 
the treatment received by the Veteran in service was not 
sufficient to support a finding of the existence of chronic 
sinusitis during service. 

Although the Veteran was diagnosed as having sinusitis in 2001, 
it was only one occasion, with no subsequent diagnoses of 
sinusitis being rendered.  Moreover, the March 2009 VA examiner, 
following a comprehensive review of the claims folder and a 
thorough examination of the Veteran, indicated that the Veteran 
did not have acute or chronic sinusitis and that it was less 
likely than not that his current symptoms of allergic rhinitis 
were related to his period of service.  

Seasonal and other acute allergic manifestations subsiding on the 
absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals; the 
determination as to service incurrence or aggravation must be on 
the whole evidentiary showing.  38 C.F.R. § 3.380 (2009).  The 
Veteran has not submitted competent medical evidence indicating 
otherwise.  Rather, the evidence, including the normal separation 
examination findings regarding the sinuses, and lack of medical 
evidence of treatment of such symptoms on no more than an 
occasional basis, reflects an acute disease healing without 
residuals.  The Veteran has not indicated that any of the 
treating medical providers have told him that his current sinus 
disorder is linked to his symptoms in service.

As for any reports of the Veteran that he has experienced 
sinusitis since discharge from service, the Board notes that 
while he is competent and credible to report his symptoms, he is 
not competent to conclude that his symptoms are sinusitis.  The 
Veteran denied receiving current treatment for sinusitis at the 
September 2008 hearing.  

Further, the only competent probative opinion to address the 
relationship between any current sinusitis and service is not 
supportive of the claim.  Moreover, the March 2009 examiner 
observed that current examination did not show sinusitis.  
Significantly, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of a 
contrary medical opinion-one that, in fact, establishes a 
relationship between his claimed sinusitis and service.  

Based on this evidence, the Board finds the preponderance of the 
evidence is against the claim of service connection for sinusitis 
and the claim must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for sinusitis is denied.  


REMAND

As it relates to the issue of entitlement to service connection 
for hypertension, the Board notes that in the prior remand, in 
addition to citing pertinent treatment records, it was requested 
that the Veteran be afforded a VA examination with the examiner 
being requested to determine the nature and etiology of any 
hypertension and to render an opinion as to the approximate date 
of onset and whether it was at least as likely as not (e.g., a 50 
percent or greater probability) that the diagnosed hypertension 
was etiologically related to the Veteran's period of active 
service.

In conjunction with the Board's request, the Veteran was afforded 
a VA examination in March 2009.  Although the Board notes that 
the examiner indicated that he had reviewed the claims folder, 
there are several discrepancies with the evidence contained in 
the claims folder and the evidence as reported by the examiner.  
The examiner appears to note that the onset of the Veteran's 
hypertension was in June 2004.  The Board notes that that the 
evidence currently of record contains a diagnosis of hypertension 
as early as 2000.  Moreover, while the examiner rendered an 
opinion that it was less likely than not that the hypertension 
was a service-connected problem, he provided no rationale to 
support his opinion.  Rationale, as was required in the remand, 
was to be set forth to support any stated opinion.  In Stegall v. 
West, 11 Vet. App. 268, 271 (1998), the Court held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that where the remand 
orders of the Board were not complied with, the Board erred as a 
matter of law when it failed to ensure compliance.

The Board further notes that upon review of the Veteran's service 
medical records, there were numerous reports of elevated blood 
pressure readings.  The Board also observes that within the last 
year of his period of active service, the Veteran was noted to 
have elevated blood pressure readings, which included a reading 
of 145/101 in January 1996, 154/97 later that same month, 
readings of 154/101 and 146/92 at the time of a May 1996 
outpatient visit, and a reading of 139/95 at the time of a May 
1996 visit.  The Board also observes that at the time of the 
Veteran's May 1996 retirement examination, his blood pressure was 
found to be 138/90, and that at the time of a January 1997 VA 
examination, conducted within a year of his separation from 
service, the Veteran was found to have a blood pressure reading 
of 138/90.  

As it relates to the issue of service connection for a cervical 
spine disorder, the Board notes that in the prior remand, the 
Board observed that the claims folder included two nexus opinions 
from Richard B. McAdam, M.D., dated in September 2001, linking 
the Veteran's current cervical discomfort to a June 1987 military 
injury.  The Board requested that the Veteran be scheduled for a 
VA examination of his cervical spine, with the examiner being 
requested to provide an approximate date of onset and to offer an 
opinion as to whether it was at least as likely as not (e.g., a 
50 percent or greater probability) that the any cervical spine 
disorder was etiologically related to the Veteran's period of 
active service.  Complete rationale was to be provided for any 
expressed opinion.  

The Veteran was afforded the requested examination in March 2009.  
Following examination, the examiner rendered the following 
diagnoses:  sprain of the cervical spine incurred in 1987; 
degenerative joint disease of the cervical spine with cervical 
spondylosis and cervical myelopathy at C3/4 and 4/5 with neck 
pain, right arm radiation, and weakness of the right arm; muscle 
strength of the entire right arm is normal.  In the comment and 
opinion section of the report, it was indicated that review of 
the C-file did not show evidence of a diagnosis of disc disease 
of the cervical spine.  The examiner then went onto state that it 
was felt that the Veteran had disc disease of the cervical spine 
that had developed subsequent to his period in the service and it 
was less likely than not that the degenerative disc disease of 
the cervical spine was a service connected problem.  

The Board notes that the comment and opinion provided by the 
examiner is contradictory in that he indicates that the claims 
folder did not show evidence of disc disease of the cervical 
spine but he then reports that the Veteran did have disc disease 
of the cervical spine.  The examiner also did not provide 
detailed rationale with regard to his opinion.  He also did not 
address the June 1987 finding of cervical neck sprain or the 
September 2001 opinion relating the Veteran's cervical spine 
disease to the June 1987 neck injury.  As noted above, the Court 
held that compliance with remand instructions is neither optional 
nor discretionary and that where the remand orders of the Board 
were not complied with, the Board erred as a matter of law when 
it failed to ensure compliance.

Accordingly, the case is REMANDED for the following action:

1.  If available, return the claims folder 
to the VA examiner who conducted the March 
2009 VA hypertension examination.  
Following a complete review of the claims 
folder, the examiner is to render an 
opinion as to whether it is at least as 
likely as not  (50 percent probability or 
greater) that the Veteran's currently 
diagnosed hypertension is related to his 
period of service.  In rendering his 
opinion, the examiner is requested to 
comment on the elevated blood pressure 
readings in service, including those in 
close proximity to service separation, as 
well as the findings made at the time of 
the May 1996 service separation examination 
and January 1997 VA examination.  Complete 
detailed rationale must be provided for any 
opinion that is rendered.  If the examiner 
is no longer available, schedule the 
Veteran for a VA examination, with the 
examiner being requested to provide the 
above requested opinion following 
examination of the Veteran and a thorough 
review of the claims folder.  

2.  If available, return the claims folder 
to the VA examiner who conducted the March 
2009 VA cervical spine examination.  
Following a complete review of the claims 
folder, the examiner is to render an 
opinion as to whether it is at least as 
likely as not that the Veteran's current 
cervical spine disc disease is related to 
his period of service.  In rendering his 
opinion, the examiner is requested to 
comment on the June 1987 cervical sprain as 
well as the September 2001 reports from Dr. 
McAdam relating the June 1987 injury to the 
Veteran's current cervical spine disorder.  
Complete detailed rationale must be 
provided for any opinion that is rendered.  
If the examiner is no longer available, 
schedule the Veteran for a VA examination 
with the examiner being requested to 
provide the above requested opinion 
following examination of the Veteran and a 
thorough review of the claims folder.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development 
deemed appropriate, the RO/AMC should 
readjudicate the remaining issues on 
appeal.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case containing all 
pertinent laws and regulations and afforded 
an opportunity to respond before the record 
is returned to the Board for future review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


